802 F.2d 458
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CECIL G. HARRIS, Plaintiff-Appellantv.REFINERS TRANSPORT & TERMINAL CORPORATION;  LOCAL UNION NO.20, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA;  WILLIAM LICHTENWALD,Defendants-Appellees.
No. 86-3396.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1986.

1
BEFORE:  JONES and MILBURN, Circuit Judges;  and CONTIE, Senior Circuit Judge

ORDER

2
On March 31, 1986, the district court entered an opinion and order granting appellees' motion for summary judgment in this labor case.  On April 10, 1986, appellant served a motion for reconsideration, for a new trial and for other relief pursuant to Rule 59(e), Federal Rules of Civil Procedure.  Before the district court ruled on the 59(e) motion, appellant filed a notice of appeal (April 30, 1986).  Appellees seek to have this appeal dismissed as premature.


3
Absent any time-tolling motions, the notice of appeal in this action would be due by April 30, 1986.  Rule 4(a)(1), Federal Rules of Appellate Procedure.  However, a motion for a new trial, to reconsider or for other relief pursuant to Rule 59(e), Federal Rules of Civil Procedure, tolls the time for filing the notice of appeal.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  The time for filing a notice of appeal is measured from the date of entry of the order which disposes of the time tolling motion and a new notice of appeal must be filed therefrom.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


4
It is ORDERED that this appeal be and hereby is dismissed.  The motions for a stay and for remand are denied.